Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered November 3, 2004, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal was knowingly, voluntarily, and intelligently made and precludes review of his contention that the sentence was excessive (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Castagna, 18 AD3d 475 [2005]). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.